01/14/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0570



                             No. DA 21-0570

FRANKLIN S. & JANET L. TIEGS (PTE)
BAKER PRODUCE, INC.,

           Petitioners and Appellees,
     v.

STATE OF MONTANA, DEPARTMENT
OF REVENUE,

           Respondent and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until February 25, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                January 14 2022